Notice of Pre-AIA  or AIA  Status
             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance:   The invention as claimed is not disclosed nor rendered obvious in view of any prior art.  As to independent claims 1, 12, and 19, all prior art Jiang, Nayfeh  fail to teach or suggest, alone or in combination, the recited communication system and method that allows A communication system comprising: a network interface; at least one computing device; a non-transitory computer-readable medium having computer-executable instructions stored thereon that, if executed by the at least one computing device, cause the at least one computing device to perform operations comprising: receiving over the network interface from a communication application installed on a first communication device of a first user: an identifier associated with the first user and/or an identifier associated with the communication application installed on the first communication device; an indication that a messaging service message composed by the first user is being directed to a first electronic destination address associated with a second user; using an identification of keywords present in the messaging service message composed by the first user, wherein the identified keywords present in the messaging service message composed by the first user are associated with respective weightings, and based at least in part on: the identification of keywords in the messaging service message composed by the first user and associated keyword weightings for the identified keywords present in the messaging service message composed by the first user, and using a message transmission history of the first user: enabling selection of a message of a first entity; causing the selected message of the first entity to: be displayed by the communication application installed on the first communication device of the first user in association with the messaging service message composed by the first user; and included in the messaging service message when the messaging service message is transmitted from the first user to the first electronic destination address without traversing the communication system to the second user, wherein the first entity does not receive the an identity of the first user or the second user.  For example, in paragraphs 0039-0040, Jiang discloses that an SMS-relay platform 204 receives the text message from a first communication device 102, and that the SMS-relay platform 204 interfaces with an advertisement module 206 to insert advertisement content into the text message and when the text message is going through the SMS Relay system 202, the content of the text message is analyzed automatically by the advertisement module 206. Whereas Nayfeh teaches that the facility weights each of the distinguished advertising messages based upon its expected level of performance, and randomly selects one of the distinguished advertising messages in accordance with their weights for presentation in connection with the selected instance of electronic content via the selected device (see abstract) Rather than collecting advertising messages and weighting them as shown in steps 304 and 305, the facility collects keywords identified in step 303 as corresponding to the pages recently visited by the user and attributes weighting values to the keywords (see col.8, lines 13-18). Thus it is clear that none of Jiang and Nayfeh teach “using an identification of keywords present in the messaging service message composed by the first user, wherein the identified keywords present in the messaging service message composed by the first user are associated with respective weightings, and based at least in part on: the identification of keywords in the messaging service message composed by the first user and associated keyword weightings for the identified keywords present in the messaging service message composed by the first user, and using a message transmission history of the first user: enabling selection of a message of a first entity”. No prior art was found that discloses or teaches the limitations of claims 1, 12, and 19.
Claims 2-11, 13-18 and 20-29 are dependent upon claims 1, 12 and 19, respectively, therefore, claims 2-11, 13-18 and 20-29 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD S ELAHEE/                                                                                                                                                                                                      MD SHAFIUL ALAM ELAHEE
Primary Examiner
Art Unit 2653
July 16, 2022